


109 HR 5727 IH: Meat and Poultry Products Traceability

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5727
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Ms. DeGette
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Federal Meat Inspection Act and the Poultry
		  Products Inspection Act to improve the safety of meat and poultry products by
		  enhancing the ability of the Secretary of Agriculture to retrieve the history,
		  use, and location of a meat or poultry product through a recordkeeping and
		  audit system or registered identification, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Meat and Poultry Products Traceability
			 and Safety Act of 2006.
		2.Traceability of
			 livestock and poultry
			(a)LivestockTitle
			 I of the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) is amended by
			 adding at the end the following:
				
					25.Traceability of
				livestock, meat, and meat products
						(a)Definition of
				traceabilityIn this section, the term
				traceability means the ability to retrieve the history, use, and
				location of an article through a recordkeeping and audit system or registered
				identification.
						(b)Requirements
							(1)In
				generalCattle, sheep, swine, goats, and horses, mules, and other
				equines presented for slaughter for human food purposes, and the carcasses or
				parts of carcasses and the meat and meat food products of those animals,
				shipped in interstate commerce shall be identified in a manner that enables the
				Secretary to trace—
								(A)each animal to any
				premises or other location at which the animal was held at any time before
				slaughter; and
								(B)each carcass or
				part of a carcass and meat and meat food product of such animals forward from
				slaughter through processing and distribution to the ultimate consumer.
								(2)Traceability
				systemThe Secretary shall establish a traceability system for
				all stages of production, processing, and distribution of meat and meat food
				products that are produced through the slaughter of animals described in
				paragraph (1).
							(c)Prohibition or
				restriction on entryThe Secretary may prohibit or restrict entry
				into any slaughtering establishment inspected under this Act of any cattle,
				sheep, swine, goats, or horses, mules, or other equines not identified as
				prescribed by the Secretary under subsection (b).
						(d)Records
							(1)In
				generalThe Secretary may require that each person, firm, and
				corporation required to identify livestock pursuant to subsection (b) maintain
				accurate records, as prescribed by the Secretary, regarding the purchase, sale,
				and identification of the livestock.
							(2)AccessEach
				person, firm, and corporation described in paragraph (1) shall, at all
				reasonable times, on notice by a duly authorized representative of the
				Secretary, allow the representative to access to each place of business of the
				person, firm, or corporation to examine and copy the records described in
				paragraph (1).
							(3)DurationEach
				person, firm, and corporation described in paragraph (1) shall maintain records
				required to be maintained under this subsection for such period of time as the
				Secretary prescribes.
							(e)False
				informationNo person, firm, or corporation shall falsify or
				misrepresent to any other person, firm, or corporation, or to the Secretary,
				any information as to any premises at which any cattle, sheep, swine, goats,
				horses, mules, or other equines, or carcasses thereof, were held.
						(f)Alteration or
				destruction of recordsNo person, firm, or corporation shall,
				without authorization from the Secretary, alter, detach, or destroy any records
				or other means of identification prescribed by the Secretary for use in
				determining the premises at which were held any cattle, sheep, swine, goats,
				horses, mules, or other equines, or the carcasses thereof.
						(g)Relation to
				country of origin labelingNothing contained in this section prevents
				or interferes with implementation of the country of origin labeling
				requirements of subtitle D of the Agricultural Marketing Act of 1946 (7 U.S.C.
				1638 et
				seq.).
						.
			(b)PoultryThe
			 Poultry Products Inspection Act is amended by inserting after section 23 (21
			 U.S.C. 467e) the following:
				
					23A.Traceability of
				poultry and poultry products
						(a)Definition of
				traceabilityIn this section, the term
				traceability means the ability to retrieve the history, use, and
				location of an article through a recordkeeping and audit system or registered
				identification.
						(b)Requirements
							(1)In
				generalPoultry presented for slaughter for human food purposes
				and poultry products shipped in interstate commerce shall be identified in a
				manner that enables the Secretary to trace—
								(A)each animal to any
				premises or other location at which the animal was held at any time before
				slaughter; and
								(B)each poultry
				product forward from slaughter through processing and distribution to the
				ultimate consumer.
								(2)Traceability
				systemThe Secretary shall establish a traceability system for
				all stages of production, processing, and distribution of poultry and poultry
				food products that are produced through the slaughter of animals described in
				paragraph (1).
							(c)Prohibition or
				restriction on entryThe Secretary may prohibit or restrict entry
				into any slaughtering establishment inspected under this Act of any poultry not
				identified as prescribed by the Secretary.
						(d)Records
							(1)In
				generalThe Secretary may require that each person, firm, and
				corporation required to identify poultry pursuant to subsection (b) maintain
				accurate records, as prescribed by the Secretary, regarding the purchase, sale,
				and identification of the poultry.
							(2)AccessEach
				person, firm, and corporation described in paragraph (1) shall, at all
				reasonable times, on notice by a duly authorized representative of the
				Secretary, allow the representative to access to each place of business of the
				person, firm, or corporation to examine and copy the records described in
				paragraph (1).
							(3)DurationEach
				person, firm, and corporation described in paragraph (1) shall maintain records
				required to be maintained under this subsection for such period of time as the
				Secretary prescribes.
							(e)False
				informationNo person, firm, or corporation shall falsify or
				misrepresent to any other person, firm, or corporation, or to the Secretary,
				any information as to any premises at which any poultry, or carcasses thereof,
				were held.
						(f)Alteration or
				destruction of recordsNo person, firm, or corporation shall,
				without authorization from the Secretary, alter, detach, or destroy any records
				or other means of identification prescribed by the Secretary for use in
				determining the premises at which were held any poultry or the carcasses
				thereof.
						(g)Relation to
				country of origin labelingNothing contained in this section prevents
				or interferes with implementation of the country of origin labeling
				requirements of subtitle D of the Agricultural Marketing Act of 1946 (7 U.S.C.
				1638 et
				seq.).
						.
			
